Fourth Court of Appeals
                                San Antonio, Texas
                                        June 4, 2015

                                   No. 04-13-00608-CV

     SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                             Appellants

                                             v.

      FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                              Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-02-343
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER

      The Appellant's Unopposed Motion to Extend the Time for Filing Response to Appellee's
En Banc Motion for Rehearing is hereby GRANTED. Time is extended to June 30, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court